 


SHARE PURCHASE AGREEMENT
 
This Agreement (the “Agreement”) is made as of February 10, 2009, by and between
Mega Media Group, Inc., [a Nevada corporation] having an address at 1122 Coney
Island Avenue, Brooklyn, NY 11235 (the “Company”), and Robert Catell having
address at  62 Osborne Road, Garden City, NY 11530  (the “Buyer”).


W I T N E S S E T H:
 
WHEREAS, the Buyer desires to purchase and the Company desires to issue and
sell, upon the terms and conditions set forth in this Agreement, 7,000,000
shares of common stock of the Company’s common stock referred to as the “Shares”
 
WHEREFORE, the parties hereto hereby agree as follows:
 
1.           Sale of the Purchase Shares.  Subject to the terms and conditions
of this Agreement, and in reliance upon the representations, warranties,
covenants and agreements contained in this Agreement, the Company shall sell the
Shares to the Buyer, and the Buyer shall purchase the Shares from the Company
for an aggregate purchase price (the “Purchase Price”) of $70,000.00 to be paid
in the following manner:
 
(a)  
$70,000.00 at Closing (as defined below) by Bank Check to the Company;

 
2.           Closing.
 
(a)           The Closing shall occur on February 10, 2009. On the Closing Date,
the Company shall sell the Shares to the Buyer.  At the Closing or at the time
when funds have cleared:
 
(i) The Company shall deliver to the Buyer share certificates for a total of
7,000,000 shares of the Company
 
(ii) The Buyer shall pay the purchase price of $70,000.00 for the Shares by wire
transfer to the Company pursuant to the wire instructions set forth on Schedule
A attached hereto.
 
(b)           At and at any time after the Closing, the parties shall duly
execute, acknowledge and deliver all such further assignments, conveyances,
instruments and documents, and shall take such other action consistent with the
terms of this Agreement to carry out the transactions contemplated by this
Agreement.
 
(c)           All representations, covenants and warranties of the Buyer and the
Company contained in this Agreement shall be true and correct on and as of the
Closing Date with the same effect as though the same had been made on and as of
such date.
 
3.           Representations and Warranties of the Company.  The Company hereby
makes the following representations and warranties to the Buyer:
 
(a)           The Company has the requisite power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby and
otherwise to carry out the Company’s obligations hereunder.  No consent,
approval or agreement of any individual or entity is required to be obtained by
the Company in connection with the execution and performance by the Company of
this
 

 
 

--------------------------------------------------------------------------------

 

Agreement or the execution and performance by the Company of any agreements,
instruments or other obligations entered into in connection with this Agreement.
 
(b) Other than as disclosed in its filings with the SEC, there is no private or
governmental action, suit, proceeding, claim, arbitration or investigation
pending before any agency, court or tribunal, foreign or domestic, or, to the
Company’s knowledge, threatened against the Company or any of the Company’s
properties.  There is no judgment, decree or order against the Company that
could prevent, enjoin, alter or delay any of the transactions contemplated by
this Agreement.
 
(c) Other than as disclosed in its filings with the SEC, there are no material
claims, actions, suits, proceedings, inquiries, labor disputes or investigations
pending or, to the Company’s knowledge, threatened against the Company or any of
its assets, at law or in equity or by or before any governmental entity or in
arbitration or mediation. No bankruptcy, receivership or debtor relief
proceedings are pending or, to the Company’s knowledge, threatened against the
Company.
 
(d) The Company has complied with, is not in violation of, and has not received
any notices of violation with respect to, any U.S. Federal or State law,
judgment, decree, injunction or order, applicable to it, the conduct of its
business, or the ownership or operation of its business.    References in this
Agreement to “Laws” shall refer to any laws, rules or regulations of any
federal, state or local government or any governmental or quasi-governmental
agency, bureau, commission, instrumentality or judicial body (including, without
limitation, any federal or state securities law, regulation, rule or
administrative order).
 
4.           Representations and Warranties of the Buyer.  The Buyer hereby
represents and warrants to the Company that Buyer has the requisite power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby and otherwise to carry out its obligations hereunder.  No
consent, approval or agreement of any individual or entity is required to be
obtained by the Buyer in connection with the execution and performance by the
Buyer of this Agreement or the execution and performance by the Buyer of any
agreements, instruments or other obligations entered into in connection with
this Agreement.
 
(a)           Own Account.  The Buyer understands that the Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Shares as principal for
its own account and not with a view to or for distributing or reselling such
Shares or any part thereof, has no present intention of distributing any of such
Shares and has no direct or indirect arrangement or understandings with any
other persons to distribute or regarding the distribution of such Shares (this
representation and warranty not limiting the Buyer’s right to sell the Shares
otherwise in compliance with applicable federal and state securities laws).  The
Buyer is acquiring the Shares hereunder in the ordinary course of its
business.  The undersigned acknowledges that (i) the Shares will be issued
pursuant to applicable exemptions from registration under the Act and any
applicable state securities laws, and (ii) the Shares have not been registered
under the Act, in reliance on the exemption from registration provided by
Section 4(2) thereof.  In connection therewith, the undersigned hereby covenants
and agrees that it will not offer, sell, or otherwise transfer the Shares unless
and until it obtains the consent of the Company and such Shares are registered
pursuant to the Act and the laws of all jurisdictions which in the opinion of
the Company may be applicable or unless such Shares are, in the opinion of the
Company, otherwise exempt from registration thereunder.


(b)  Buyer Status.  At the time the Buyer was offered the Shares, it was, and at
the date hereof it is either: (i) an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8)


 
- -
 



 
 

--------------------------------------------------------------------------------

 

under the Securities Act or (ii) a “qualified institutional buyer” as defined in
Rule 144A(a) under the Securities Act.  The Buyer is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act.
 
(c)  Experience of The Buyer.  The Buyer, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment.  The Buyer has had the opportunity to ask questions
and obtain information necessary to make an investment decision.  To the extent
the undersigned has taken advantage of such opportunity, they have received
satisfactory answers concerning the purchase of the Shares.  Buyer understands
that the offer and sale of the Shares is being made only by means of this
Agreement.  Buyer understands that the Company has not authorized the use of,
and Buyer confirms that Buyer is not relying upon any other information, written
or oral, other than material contained in this Agreement, the Offering
Memorandum accompanying this Agreement and the Transaction Documents.  The Buyer
is able to bear the economic risk of an investment in the Shares and, at the
present time, is able to afford a complete loss of such investment and its
financial condition is such that it has no need for liquidity with respect to
its investment in the Shares to satisfy any existing or contemplated undertaking
or indebtedness.  The Buyer has discussed with its professional, legal, tax and
financial advisers the suitability of an investment in the Company by the
undersigned for its particular tax and financial situation.  All information
that the undersigned has provided to the Company concerning itself and its
financial position is correct and complete as of the date set forth below, and
if there should be any material change in such information, the undersigned will
immediately provide such information to the Company.
 
(d)  General Solicitation.  The Buyer is not purchasing the Shares as a result
of any advertisement, article, notice or other communication regarding the
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.  The Buyer did not enter into any
discussions or initiate any contacts (in each case, regarding the offer or sale
of the Shares) as a result of any General Solicitation, nor did the Buyer decide
to enter into this Agreement as a result of any General Solicitation. As used
herein, “General Solicitation” means any general solicitation or general
advertising within the meaning of Rule 502(c) under the Securities Act.
 
5.            Transfer Restrictions.
 
(a)  The Shares may only be disposed of in compliance with state and federal
securities laws.  In connection with any transfer of Shares other than pursuant
to an effective registration statement or Rule 144, to the Company or to an
Affiliate of the Buyer, the Company may require the transferor thereof to
provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company and the Transfer Agent, to the
effect that such transfer does not require registration of such transferred
Shares under the Securities Act.  As a condition of transfer, any such
transferee shall agree in writing to be bound by the terms of this Agreement and
shall have the rights of a Buyer under this Agreement.
 
(b)  The Buyers agree to the imprinting, so long as is required by this Section
5, of a legend on the Shares in the following form:
 


 
- -
 



 
 

--------------------------------------------------------------------------------

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION.
  
6.           Miscellaneous.
 
(a)           Entire Agreement.  This Agreement constitutes the entire agreement
of the parties, superseding and terminating any and all prior or contemporaneous
oral and written agreements, understandings or letters of intent between or
among the parties with respect to the subject matter of this Agreement.  No part
of this Agreement may be modified or amended, nor may any right be waived,
except by a written instrument which expressly refers to this Agreement, states
that it is a modification or amendment of this Agreement and is signed by the
parties to this Agreement, or, in the case of waiver, by the party granting the
waiver.
 
(b) Severability.  If any section, term or provision of this Agreement shall to
any extent be held or determined to be invalid or unenforceable, the remaining
sections, terms and provisions shall nevertheless continue in full force and
effect.
 
(c) Notices.  All notices provided for in this Agreement shall be in writing
signed by the party giving such notice, and delivered personally or sent by
overnight courier, mail or messenger against receipt thereof or sent by
registered or certified mail, return receipt requested, or by facsimile
transmission or similar means of communication if receipt is confirmed or if
transmission of such notice is confirmed by mail as provided in this Section
7(c).  Notices shall be deemed to have been received on the date of personal
delivery or telecopy or attempted delivery.  Notice shall be delivered to the
parties at the following addresses:
 
If to the Buyer:                                     Robert Catell
62 Osborne Road
Garden City, NY  11530


If to the Company:                               Mega Media Group, Inc.
1122 Coney Island Avenue
Brooklyn, NY 11235
Attn: Alex Shvarts


With a copy to:                                     Anslow & Jaclin, LLP
195 Route 9, Suite 204
Manalapan, NJ 07726
Attn: Gregg E. Jaclin, Esq.


Either party may, by like notice, change the address, person or telecopier
number to which notice shall be sent.
 
(d) Governing Law.  This Agreement shall be governed and construed in accordance
with the laws of the State of New York applicable to agreements executed and to
be performed wholly within such State, without regard to any principles of
conflicts of law.
 


 
- -
 



 
 

--------------------------------------------------------------------------------

 

Parties to Pay Own Expenses.  Each of the parties to this Agreement shall be
responsible and liable for its own expenses incurred in connection with the
preparation of this Agreement, the consummation of the transactions contemplated
by this Agreement and related expenses.
 
(e) Successors.  This Agreement shall be binding upon the parties and their
respective heirs, executors, administrators, legal representatives, successors
and assigns; provided, however, that neither party may assign this Agreement or
any of its rights under this Agreement without the prior written consent of the
other party.
 
(f) Further Assurances.  Each party to this Agreement agrees, without cost or
expense to any other party, to deliver or cause to be delivered such other
documents and instruments as may be reasonably requested by any other party to
this Agreement in order to carry out more fully the provisions of, and to
consummate the transaction contemplated by, this Agreement.
 
(g) Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 


 
- -
 



 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.



 
 
MEGA MEDIA GROUP, INC.
 
 
By:    /s/  Alex Shvarts                                                    
Name: Alex Shvarts
Title: CEO
 
 
 
 
By:                                                      
Name: Robert Catell
 
 







 
- -
 



 
 

--------------------------------------------------------------------------------

 

Exhibit A


Capital One Bank
245 East 34th street
New York, NY 10016
Tel 1-212-532-1818
ABA 021407912
Swift HIBKUS44




Mega Media Group, Inc.
1122 Coney Island Avenue
Brooklyn, NY 11235
Tel 1-718-947-1100
Fax 1-646-417-5109


Account Number 7047100555
